Continuation of AMENDMENTS 5. Applicant’s reply has overcome the following rejection(s): 
the objections to the specification; and 
the rejections of claims 42 and 54-56 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Continuation of REQUEST FOR RECONSIDERATION/OTHER 12. The request for reconsideration has been considered but does NOT place the application in condition for allowance because: 
The Applicant first discusses each of Paassilta, Liu ‘325, and Cosman individually on pages 16-18.  These arguments are not persuasive since one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  
The Applicant asserts:

    PNG
    media_image1.png
    208
    728
    media_image1.png
    Greyscale

This argument is not persuasive.  Paassilta teaches a method for making an insertion arrangement, comprising: a) providing an insulating layer on a tubular hollow structure to form a first structure (providing the insulation layer 17 on the frame 15 of Paassilta) and b) providing a conductive layer to the first structure to form a second structure (providing the electrode 16 on the insulation layer 17 of Paassilta). Liu ‘325 is relied upon merely to teach that multi-layered needles, generally speaking, are cut to a desired length (col. 2, lines 50-66 of Liu ‘325).  It would 
The Applicant asserts:

    PNG
    media_image2.png
    183
    736
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    389
    719
    media_image3.png
    Greyscale

This argument is not persuasive. Liu ‘325 teaches cutting tubes to length in medical applications.  Cutting tubes to length, whether the material be metal or plastic, is a rudimentary procedure used in all kinds of applications from medical tubes, household plumbing, electrical conduits, and sewage.  Liu ‘325 merely teaches the use of such cutting in medical tubes as a manufacturing expedient.  Paassilta discloses that its needle is a multi-layered needle formed 
The Applicant asserts:

    PNG
    media_image4.png
    283
    733
    media_image4.png
    Greyscale

The Examiner respectfully disagrees.  Liu ‘325 is relied to teach the cutting of medical tubes.  Liu ‘325 does not teach away from the cutting of metallic tubes of Paassilta since (1) Liu ‘325 does not directly disparage the teachings of Paassilta, and (2) Liu ‘325 does not directly disparage the cutting of such multi-layered tubes such as those disclosed in Paassilta.
The Applicant asserts:

    PNG
    media_image5.png
    246
    736
    media_image5.png
    Greyscale

This argument is not persuasive. Liu ‘325 is relied to teach the cutting of medical tubes.  Liu ‘325 does not teach away from the cutting of metallic tubes of Paassilta since (1) Liu ‘325 
Thus, contrary to the Applicant’s assertions, Liu ‘325 is applicable to the disclosure of Paassilta and the proposed combination is obvious.
The assertion that Cosman does not cure the deficiencies of Paassilta and Liu ‘325 is not persuasive since Paassilta and Liu ‘325 does not have the deficiencies alleged by the Applicant.
As to the assertion that Cosman teaches away from cutting of metal tubes, this argument is not persuasive.  First, Cosman does not directly disparage the teachings of Paassilta or Liu ‘325 and (2) Cosman does not directly disparage the cutting of such multi-layered tubes such as those disclosed in Paassilta.  Second, Cosman is relied upon to teach the use of grinding to ensure that the needle tip is at its proper shape (FIG. 4 and col. 19, lines 30-65 of Cosman1).  Thus, the Applicant’s argument is not commensurate with the rejection.
The Applicant asserts:

    PNG
    media_image6.png
    324
    739
    media_image6.png
    Greyscale

2).
In view of the above, Cosman does not teach away from the subject matter of the claimed invention.  Further, the assertion that Cosman does not cure the deficiencies of Paassilta and Liu ‘325 is not persuasive since Paassilta and Liu ‘325 does not have the deficiencies alleged by the Applicant
Because Paassilta, Liu ‘325, and Cosman do not have the deficiencies alleged by the Applicant, the Applicant’s arguments regarding Vanslyke, Tsonton, Liu ‘568, Turkel, Salahieh, and Lavy not curing the deficiencies of Paassilta, Liu ‘325, and Cosman are not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KREMER whose telephone number is (571)270-3394. The examiner can normally be reached Monday - Friday 8 am to 6 pm; every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW KREMER/Primary Examiner, Art Unit 3791


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Col. 3, lines 55-65 of U.S. Patent No. 4,469,109; col. 4, lines 4-15 of U.S. Patent No. 4,566,183; and col. 2, lines 10-41 and col. 4, lines 4-30 of U.S. Patent No. 5,279,306 disclose this as well.
        2 Col. 3, lines 55-65 of U.S. Patent No. 4,469,109; col. 4, lines 4-15 of U.S. Patent No. 4,566,183; and col. 2, lines 10-41 and col. 4, lines 4-30 of U.S. Patent No. 5,279,306 disclose this as well.